United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2889
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                                  Pablo J. Carrillo,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: April 16, 2018
                              Filed: April 30, 2018
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Federal inmate Pablo Carrillo appeals the district court’s1 denial of his 18
U.S.C. § 3582(c)(2) motion to reduce his sentence under Guidelines Amendment 782,

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
which lowered the base offense levels for certain drug offenses. His counsel has
moved to withdraw, and has submitted a brief arguing that the district court erred in
denying Carrillo’s motion without holding an evidentiary hearing. Carrillo has filed
a pro se supplemental brief challenging the legality and reasonableness of his
sentence.

      We conclude the district court did not err in denying Carrillo’s motion without
holding a hearing. See United States v. Starks, 551 F.3d 839, 842-43 (8th Cir. 2009).
Next, we reject Carrillo’s pro se challenges to his sentence, because section
3582(c)(2) confers jurisdiction only to determine whether a sentence should be
reduced due to a retroactive Guidelines amendment, not for unrelated challenges to
the sentence. See United States v. Auman, 8 F.3d 1268, 1271-72 (8th Cir. 1993).
Accordingly, we grant counsel leave to withdraw, and we affirm.
                       ______________________________




                                         -2-